Citation Nr: 1616417	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for lumbar stenosis with degenerative disc disease (claimed as a back condition) and PTSD. 

In order to better serve the Veteran's stated interests, the Board has broadened the claim for entitlement to service connection an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  After the hearing, the Veteran submitted additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, he has an acquired psychiatric disorder, including PTSD, that is as likely as not related to his active military service. 

2. The Veteran's low back disorder is related to his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a low back disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Board is also granting service connection for a low back disorder.  This award thus represents a complete grant of the benefits sought on appeal as concerning those claims.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2015).

II. Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 



Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).


A. Acquired Psychiatric Disorder

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384 , 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit .  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014).  Accordingly, because the Veteran's case was certified to the Board in December 2010, so before the effective date of the final rule, there is no need to obtain an updated examination report, especially since the Board is granting the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009).

The Veteran maintains that he has a current psychiatric disability, including PTSD, that is attributable to stressors incurred during his active duty service.  He asserts several stressors related to his experience in the Vietnam War.  Specifically, he states that while stationed at Marble Mountain, they were under rocket attacks and during one event, a fellow servicemember went back to get a radio and was billeted.  The Veteran reports that they ended up picking up his pieces.  In addition, the Veteran states that he was involved in three ground attacks where the perimeter of the side of Marble Mountain had been penetrated.  He describes firefights, rockets and flares.  In a separate event, while he was taking a shower, a mortar hit the shower and threw him to the ground.  The Veteran maintains that he was able to make it out, but injured his back.  He went to the first responder field hospital where he witnessed them bringing back guys with no legs or half bodies.  The Veteran recalls that after waiting two and a half hours, he decided to leave and return to base.

While the RO has determined that the Veteran's service treatment records are unavailable, a review of his DD-214 shows that his military occupation specialty was a military policeman.  In addition, his awards included the Vietnam Campaign Medal, Vietnam Service Medal, National Defense Service Medal and other awards related to his service in Vietnam.  Accordingly, the Board finds that the record reflects the requisite credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f)(3); see also 38 U.S.C.A. § 1154(a).

The Veteran was provided with VA examinations in October 2009, June 2012, and August 2014 to determine if he had an acquired psychiatric disorder and, if so, if it was related to his active service.  While the VA examiners conceded the Veteran's stressors as discussed above, they all opined that the Veteran did not meet the criteria for PTSD.  The October 2009 VA examiner concluded that the Veteran did not have any diagnosed mental disorders while the June 2012 and August 2014 VA examiners diagnosed the Veteran with alcohol abuse disorder that was not related to his service.
  
Contrarily to those VA examination findings, VA psychological treatment records reflect a diagnosis of PTSD in accordance with the DSM-IV based on the recounted stressors during service and his continued symptoms.  See, e.g., December 2012 VA Consult Psychiatry from Dr. E.A.M., a psychiatrist, (reflecting an Axis I diagnosis of "PTSD, Chronic"); See also August 2011 VA Psychology Outpatient Note from Dr. K.E.J., a licensed psychologist (reflecting an initial diagnosis of PTSD). Additional diagnoses include an anxiety disorder and depression disorder.  In addition, Dr. E.A.M. prescribed psychotropic medication to help control the Veteran's psychiatric disorders. 

Although there is conflicting evidence of record whether the Veteran has a psychiatric disorder as a result of his active service, given in-service stressors, the medical evidence diagnosing PTSD in accordance with the DSM criteria, and the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder, including PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B. Back Disorder

The Veteran additionally claims that his back disorder is related to his active service.  Specifically, he recalls injuring his back while playing football for the Army at Fort Monmouth, New Jersey.  The Veteran states that he did not seek treatment at that time.  Also, as mentioned above, he described injuring his back after a mortar attack while he was in the shower.  Moreover, the Veteran recounts that he experienced back pain after jumping out of helicopters on his combat mission trips.

The Veteran's private medical treatment records reveal that he has been diagnosed with lumbar stenosis and degenerative lumbar disc disease (DDD).  See private treatment records from Central Indiana Orthopedics dated October 2008.  



Accordingly, the Veteran was provided with a VA examination in July 2011 to determine if his current low back disorder was related to active service.  The VA examiner confirmed diagnoses of lumbar stenosis, DDD of the lumber spine, residuals of left L3-L4 and L4-L5 lateral recess decompression and discectomy and chronic left lumbar radiculopathy.  In a September 2011 addendum opinion, the examiner opined that the Veteran's lumbar spine disability was less likely as not caused by or as a result of his reported injury in service.  She stated that by the Veteran's own account, the injuries were not deemed so serious as to warrant evaluation by a physician.  The examiner observed that after the original football injury, the Veteran did not seek treatment.  Also, she noted that the Veteran was treated by a medic after the mortar attack.  The examiner then commented that one could conclude that he improved as he went on further combat missions and experienced back pain upon landing after jumps out of aircraft.  She noted that there was an approximate 35 year gap until the Veteran underwent a surgical intervention on his spine.  Accordingly, she opined that due to the large time gap and lack of corroborating evidence, a nexus could not be established between the Veteran's current lumbar spine disability.  The examiner, however, concluded that the Veteran's lumbar spine disability was likely due to the normal process of aging and the Veteran's reported injury in service.

While the September 2011 addendum opinion appears to discount that the Veteran's current low back disorder is related to his claimed injuries in-service, the examiner, nevertheless, concluded that the Veteran's reported injuries contributed to his current back disorder.  In this circumstance, this reasonable doubt is resolved in the Veteran's favor and the claim granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service 
connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which in this instance it is, for the reasons and bases discussed.   38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.

Entitlement to service connection for lumbar stenosis and degenerative lumbar disc disease is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


